Citation Nr: 0519233	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed bilateral 
plantar fasciitis (claimed as flat feet).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979, with subsequent service in the Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO.  

On his December 2003 VA Form 9, the veteran requested a 
personal hearing in Washington, D.C.  He was scheduled for a 
hearing on June 21, 2005, but he failed to appear and has not 
offered an explanation for his absence.  

Therefore, his appeal will proceed as if his hearing request 
was withdrawn. See 38 C.F.R. § 20.702(d) (2004).  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  The veteran is not shown to have manifested a foot 
disorder including plantar fasciitis while in service or for 
many years thereafter.  

3.  The veteran is not shown to have plantar fasciitis due to 
any event or incident of service.  

4.  The veteran currently is not shown to have flat feet.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
bilateral plantar fasciitis (claimed as flat feet) due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in August 2002, in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate a claim for service connection.  

The veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  All the evidence 
cited by the veteran in support of his claim has been 
incorporated into the record.  

Thus, the Board finds that all obtainable evidence identified 
by the veteran has been obtained and associated with the 
claims folder and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
The Board further finds that VA has done everything 
reasonably possible to assist the veteran.  

After the notice letter was provided, the claim was 
readjudicated and a SSOC was issued to the veteran. Since the 
veteran has had every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, deciding the appeal would not be prejudicial to him.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).


II.  Factual Background

The veteran's entrance examination in September 1975 noted a 
prior history of hay fever.  The separation examination in 
August 1979, noted a dental class III profile and that the 
veteran had defective distant vision.  There was no mention 
or finding made of flat feet or plantar fasciitis.  

An October 1982 examination for purposes of entering the 
Reserve, likewise noted the veteran's history of seasonal hay 
fever and that he was allergic to penicillin, but made no 
mention of any problems with the feet.  

In a VA examination in April 2003, the veteran was diagnosed 
with mild bilateral plantar fasciitis.  During that 
examination, the veteran related a history of having had flat 
feet all his life.  He reported discomfort on the arches of 
both feet after extended standing and walking.  

The veteran indicated that he treated his flat feet with 
inserts and changes of foot gear without relief.  He denied 
any previous trauma or history of such in or out of service.  

The examiner found that the veteran ambulated freely without 
antalgia.  He noted normal architecture of the arches in 
neutral and relaxed calcaneal stances.  Mild calcaneal 
eversion was present, but not found to be pathological.  The 
gait examination revealed normal heelstrike foot stance and 
toe-off gait without substitution of the extensor apparatus.  

The veteran exhibited normal range of motion of his foot 
without crepitus, limitation or discomfort.  The examiner 
noted specific palpable discomfort due to the plantar fascia, 
more so on the left than the right, without nodules palpated.  

An x-ray study taken in conjunction with the VA exam failed 
to note any obvious osseous pathology in the joint spaces 
fore-foot, mid-foot or rear foot.  

The Board notes that the veteran was treated for pain in his 
right achilles tendon in June 2003; however, that was 
attributed to an injury from a malfunctioning self-propelled 
lawnmower.  He was diagnosed with chronic achilles tendonitis 
with ankle sprain.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied. Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record, the Board finds that 
there is no basis for a grant of service connection for 
either bilateral plantar fasciitis (claimed as flat feet) in 
this case.  

With regard to the plantar fasciitis, there is no medical 
record of a diagnosis of plantar fasciitis in service.  In 
fact, the first evidence of plantar fasciitis post service 
came to light in the VA examination in April 2003, 
approximately 20 years after discharge from service.  

Further, the Board notes that there is no evidence linking 
the veteran's current plantar fasciitis to any event or 
incident of his service.  

With regard to flat feet, the Board notes that the veteran 
indicated in the April 2003 VA examination that he had had 
flat feet all his life.  However, the examiner did not note 
the presence of flat feet.  There is no competent evidence 
that the veteran currently has flat feet that can be 
attributed to any event or incident of service  

Accordingly, given the evidence of record, service connection 
must be denied.  



ORDER

Service connection for bilateral plantar fasciitis (claimed 
as flat feet) is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


